J-S64016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.M.H., A MINOR                          IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


APPEAL OF: M.L.B., FATHER
                                                     No. 1173 MDA 2015


                Appeal from the Order Entered on May 20, 2015
               In the Court of Common Pleas of Bradford County
                     Orphans’ Court at No.: 34 Adopt 2014


IN RE: S.L.H., A MINOR                          IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


APPEAL OF: M.L.B., FATHER
                                                     No. 1174 MDA 2015


                Appeal from the Order Entered on May 20, 2015
               In the Court of Common Pleas of Bradford County
                     Orphans’ Court at No.: 33 Adopt 2014


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and FITZGERALD, J.*

MEMORANDUM BY WECHT, J.:                        FILED NOVEMBER 02, 2015

       M.L.B. (“Father”) appeals the May 20, 2015 order that terminated his

parental rights to A.M.H. (born in May 2011) and S.L.H. (born in May 2012)

(collectively “Children”). We affirm.

       On June 28, 2013, the Bradford County Children and Youth Services

(“CYS”) filed for emergency custody of Children. On July 8, 2013, they were


____________________________________________


*
       Former Justice specially assigned to the Superior Court.
J-S64016-15



adjudicated dependent.    At the time of the adjudication, Father and J.L.H.

(“Mother”) had been evicted and were unable to find suitable housing,

Father had failed a drug test, and domestic violence had occurred in the

presence of Children. Nonetheless, Children were returned to Mother’s care

because Mother had obtained housing and Father was in jail. The case then

was closed for a brief period between July 18 and August 28, 2013, when

CYS obtained emergency custody again. On September 10, 2013, Children

were adjudicated dependent for a second time.       At that time, Mother had

been evicted again and Mother and Father both were incarcerated.

      At the first permanency review hearing, on November 20, 2013, the

trial court found that Mother and Father had made substantial compliance

with their goals because Mother and Father had obtained housing and had

attended most of Children’s doctor appointments.        However, at the next

hearing on February 26, 2014, Father had no compliance because he had

been incarcerated for assaulting Mother, and had tested positive for

marijuana, opiates, and alcohol. On June 11, 2014, the court again found

that Father had no compliance with his goals beacuse he had not had any

contact with CYS, CYS was unaware of his whereabouts, and the last known

information was that Father had run away from an inpatient drug and

alcohol treatment facility. Father also had violated his probation.

      On September 5, 2014, the trial court found that Father had been

incarcerated, but had not requested visitation and had not completed any of

his goals. On March 13, 2015, Father still had not made any progress. He

                                     -2-
J-S64016-15



had not been in contact with CYS for visits and had not contacted Legal Aid

for an attorney, despite being instructed to do so.        Father had not had

contact with Children since June 2014.

       On December 18, 2014, CYS filed a petition to terminate Father’s and

Mother’s parental rights to Children pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), and (8). On May 20, 2015, the trial court held a hearing on the

termination petition.      Mother did not appear.   Father, who was residing in

Indiana at the time of the hearing, appeared by telephone.               At the

conclusion of the hearing, the court terminated Mother’s and Father’s

parental rights.1

       The trial court summarized the proceedings as follows:

       At the outset of the hearing, Father’s attorney requested that the
       proceeding be continued on the basis of Father’s claim that he
       wanted to be a part of the Children’s lives and he needed
       additional time to accomplish this. [CYS] and the Children’s
       guardian ad litem objected to Father’s request for a continuance
       because, as they stated, the Children had been in placement for
       nearly two years and also because Father had notice of the
       proceeding on March 9, 2015, more than two months prior to the
       hearing date.      The court denied Father’s request for a
       continuance of the hearing for the reasons that, given the length
       of time the Children had been in placement, it would not have
       been fair to the Children to delay the hearing, and the court’s
       finding that a continuance would serve only to delay the
       proceeding.

       Joanne Babcock was the [CYS] caseworker assigned to the
       Children’s dependency case. Ms. Babcock testified that the
____________________________________________


1
       Mother has not appealed the termination of her parental rights.




                                           -3-
J-S64016-15


     Children were adjudicated dependent on September 10, 2013,
     and that they were placed in foster care with [Foster Parents] at
     that time. She also informed the court that the Children had, on
     July 8, 2013, been placed with [Foster Parents] . . . .
     Additionally, the court learned from Ms. Babcock that at the time
     of the placement that occurred on September 10, 2013, Father
     and Mother were, she believed, homeless [and] the Children
     were living with Mother’s biological father in a home that turned
     out to be a “meth lab.”

     Ms. Babcock’s testimony revealed that, around the time of the
     dependency petition and subsequent dependency adjudication,
     Father was incarcerated after having been kicked out of one
     court-ordered Halfway House Rehabilitation Program and failing
     to complete another similar program to which he had been
     sentenced by an unidentified court. According to Ms. Babcock,
     Father was offered the opportunity to visit the Children while he
     was at the halfway houses, but there is no record of his having
     responded to the offer one way or the other.

     According to Ms. Babcock, on or about June 27, 2014, Father
     and Mother were both remanded to the Bradford County
     Correctional Facility and, on July 7, 2014, during a visit by Ms.
     Babcock, Father signed a letter stating that he did not want to
     visit with the Children while he was in prison. Ms. Babcock
     related that Mother then was involved in a succession of
     treatment programs and rehab houses and [CYS] provided
     transportation for the Children to her location so that she could
     have visitation with them. However, Ms. Babcock’s records, as
     she explained to the court, showed that after Mother’s release
     from treatment in approximately mid-November 2014, visitation
     by Mother was inconsistent.

     In December 2014, continued Ms. Babcock, Mother was charged
     with Driving Under the Influence of Alcohol (“DUI”), by an
     unnamed agency, and voluntarily entered a treatment program;
     apparently the DUI charge is still pending.

                                *    *    *

     Ms. Babcock’s records indicated that Father’s last visit with the
     Children was on June 27, 2014, prior to his incarceration. Father
     was discharged from incarceration and placed on parole around
     the third week of December 2014. Father’s parole plan provided
     that he would reside with his mother in the State of Indiana and,
     to Ms. Babcock’s knowledge, Father was residing in that state at

                                    -4-
J-S64016-15


       the time of the termination hearing and had made no attempt to
       establish a plan for visitation of the Children or to inquire into
       their welfare.

       Ms. Babcock went on to inform the court that the Family Service
       Plan created in the case required Father to attend medical and
       dental appointments, but he has not done so. Ms. Babcock
       noted that [CYS] requested both Father and Mother to sign
       certain releases pertaining to the requirements of the Family
       Service Plan and that, as of the date of the hearing, neither
       parent had complied with the request.

       Additionally, and notwithstanding the mandates of the Family
       Service Plan, Ms. Babcock disclosed that [CYS] records reveal
       that, up to the time of the hearing, neither party had attended
       BLAST[2] appointments or well-check visits scheduled for the
       Children.    Moreover, as evidenced by [CYS] records in the
       possession of Ms. Babcock, Mother has not attended domestic
       violence counseling as required nor has she completed the
       mandated psychological evaluation.

       When asked by Counsel to provide insight into the relationship
       existing between the Children and [Foster Parents], as she
       believed it to be, Ms. Babcock testified that the Children are fully
       integrated into the [Foster Parents’ family,] which includes the
       three biological children of the [Foster Parents], that the
       Children refer to the [Foster Parents] as “mommy” and “daddy”;
       and that the Children refer to Mother as [“J.”] despite her
       demand that they call her “mommy” or “momma.”                   Ms.
       Babcock’s testimony in this regard included her observations
       that the [Children] consider the [Foster Parents’] children to be
       their sisters and brothers, that they consider the [Foster
       Parents’] home to be [their] home.          The court found Ms.
       Babcock’s revelation that the Children have never asked her
       about or even mentioned Father and Mother to her to be very
       significant.

____________________________________________


2
      “BLAST is an intermediate unit that provides [various] levels of early
intervention services,” including “physical therapy, speech, occupational
therapy, or general development [therapy].”          Notes of Testimony,
5/20/2015, at 75. The services Children received were provided in their
foster placement.



                                           -5-
J-S64016-15


     Equally significant, in the opinion of the court, were Ms.
     Babcock’s disclosures that she had personally gone over the
     Family Service Plan with Father in July of 2014 while Father was
     incarcerated in the Bradford County Correctional Facility, and
     that following the meeting, she had sent both Father and Mother
     copies of the Family Service Plan together with a note stating
     that if they had any questions about the plan, they should
     contact her at the number shown on the note.

     Ms. Babcock further testified that during the year preceding the
     termination hearing, Father has shown no real interest in the
     Children. Her testimony included revelations that she had had
     only two contacts, via telephone, with Father since the beginning
     of 2015 and that during the ensuing conversation Father asked
     her only about hearing dates and never inquired [about] how the
     Children were doing. Ms. Babcock then opined that Father has
     had a long time to step-up and to show any kind of parenting
     concern for the Children, but that she has not seen any such
     effort and she believed that it would never happen.

     The court also heard from Mr. Robert Meacham, a licensed
     psychologist. An evaluation report prepared by Mr. Meacham,
     dated March 12, 2015, was received by the court as an exhibit;
     the report was subsequently entered as evidence in the case. In
     establishing a foundation for his report, Mr. Meacham informed
     the court that the report was based upon his personal
     observations of the Children, [Foster Parents], and Mother. Mr.
     Meacham advised that he did not have any contact with Father.

     Mr. Meacham explained to the court that the purpose of the
     evaluation was to assess the developmental progress of the
     Children, to determine the degree of the bond, if any, existing
     between the Children and the [Foster Parents,] and to ascertain
     the advisability of permanent placement of the Children with
     [Foster Parents].

     When asked to comment upon the developmental progress of
     the Children since being placed with the [Foster Parents,] Mr.
     Meacham stated that, in his opinion, the Children had made
     “huge progress.” Mr. Meacham went on to inform the court of
     his observation that since entering foster care in the [Foster
     Parents’] home, the Children had gone from a pattern of
     “primitive behavior,” including search[ing] for food in trash cans
     and limited capacity of expression, to higher levels of personal
     functioning.


                                   -6-
J-S64016-15


     Mr. Meacham also testified that he had detected an emotional
     bond between the Children and the [Foster Parents] but the
     Children showed no evidence of any continuing bond [with] the
     natural parents. The current placement of the Children with the
     [Foster Parents] was described as “wonderful” by Mr. Meacham
     and he gave his professional opinion that termination of parental
     rights in the instant matter would not be detrimental to the
     emotional well-being of the Children. When queried about the
     potential effect upon the Children that would result from
     continuing attempts to reunite the Children with the natural
     parents, Mr. Meacham replied that he believed that “breaking
     the bond with [Foster Parents]” would create the risk of
     “significant trauma” to the Children.        Mr. Meacham also
     expressed his feeling that continued contact with Father and
     Mother could cause emotional harm to the Children.

     Father testified at the termination hearing by telephone.
     According to threshold testimony received from Father, he is 26
     years old and is currently living in the state of Indiana with his
     [mother,] having moved there following his release from
     incarceration sometime around the end of 2014. Father’s initial
     testimony also revealed that he had come to Pennsylvania to
     work with a gas extraction company. Father admitted that he
     had signed a letter explaining that he did not want to see the
     Children while he was incarcerated, explaining that he felt that it
     would not have been beneficial to the Children to see him in jail.
     However, Father claimed that he had visited them once a week
     for about two months prior to being incarcerated, “a lot more
     than three visits.”2 Father’s testimony indicated that he has had
     no contact with the Children, including telephonic contact, since
     being released from incarceration but, he asserted, he and his
     mother had sent them cards and gifts “on their birthdays and the
     major holidays, and Christmas and Thanksgiving.”
        2
           [CYS] claim[ed] that Father visited the Children only
        three times prior to his being incarcerated.

     In response to counsel’s question as to what steps he has taken
     to see the Children since being released from incarceration,
     Father replied that he and his mother contemplated establishing
     a visitation program and that his mother had attempted to
     arrange with [CYS] for visitation. Father went on to explain to
     counsel that, notwithstanding phone calls between his mother
     and [CYS] during which visitation was discussed, no visitation
     plan was formulated. Additionally, Father testified that he has

                                    -7-
J-S64016-15


     not taken any steps to establish a visitation plan. He stated that
     even if a visitation plan had been arranged, he could not have
     afforded the expenses of traveling from [] Indiana to
     Pennsylvania as he has not yet obtained employment. When
     queried by counsel as to what steps he had taken to see the
     Children since he had been out of jail, Father answered that “it
     kind of fell through the cracks – I guess I didn’t.”

     The court learned from Father’s testimony that he has not tried
     to contact the [Foster Parents] about the Children as he didn’t
     feel that it was appropriate to call them. Additionally, Father
     testified that the last time he and his mother had sent a card to
     the Children was two weeks prior to the hearing.

     In response to questions posed by counsel, Father informed the
     court that he wants to play a role in the lives of the Children.
     Significantly, Father stated that he agreed with counsel that
     removing the Children from placement with the [Foster Parents]
     would probably not be in their best interest.

     On cross examination by [CYS,] Father admitted that he had not
     signed a release, as requested by [CYS] to enable [CYS] to
     obtain his counseling records in [] Indiana.

     Father acknowledged to counsel for the Children that he last saw
     the Children on June 27, 2014.          In connection with that
     testimony, he again claimed that he keeps in contact with the
     Children through his mother. Counsel for the Children also
     elicited testimony from Father establishing that Father had been
     incarcerated in the Bradford County Correctional Facility from
     June 29, 2014, through December 24, 2014, and that he is still
     under court supervision for a felony conviction.

     Additional questioning revealed that as part of his Bradford
     County sentence, he had been ordered to undergo alcohol-
     related treatment at a halfway house, that his treatment had
     been terminated on the basis of suspected alcohol consumption,
     and that because of his failure to complete the treatment plan,
     he was returned to the Bradford County Correctional Facility.
     Questioning by the court led to the disclosure by Father that he
     had met Mother while attending school in [] Indiana and that
     Mother had come to Pennsylvania with him when he obtained
     employment with a gas extraction company. Father denied that
     he has a drug or alcohol problem but admitted that he had
     consume[d] alcohol in [] Indiana. Father disclosed, as well, that
     since returning to Indiana, he has served a period of

                                   -8-
J-S64016-15


       incarceration relating to non-payment of fines having to do with
       a conviction for theft in Indiana, this conviction resulted in
       incarceration for a period of one month. Father did not notify
       [CYS] of the conviction and jail term.

       Finally, [CYS] called as a rebuttal witness, [Foster Parent. Foster
       Parent] acknowledged that the Children have been in his home
       continuously since September 10, 2013. He also stated that he
       has received some gifts and telephone calls from Father’s
       mother, that the Children received a card from Father around
       the Christmas holiday, that the Children have received birthday
       cards bearing the return address of Father’s mother, and that
       the cards have been signed as being from [Father’s mother] and
       Father, but that both signatures were in the same handwriting.
       In response to questions from [CYS] counsel, [Foster Parent]
       allowed that he had received a few phone calls from Father’s
       mother, but that no telephone calls had been received from
       Father.

Trial Court Opinion (“T.C.O.”), 8/5/2015, at 2-13 (citations to record and

some     footnotes     omitted;     minor      modifications   to   punctuation   and

capitalization).

       After the hearing, the trial court terminated the rights of both parents.

The trial court found that CYS had met its burden with respect to all four

subsections of 2511(a).3 On June 18, 2015, Father filed notices of appeal

and concise statements of errors complained of on appeal pursuant to




____________________________________________


3
     On the record, the trial court found that all four subsections had been
proven. Notes of Testimony, 5/20/2015, at 131. However, the May 20,
2015 order only reflects findings for subsection (a)(2), (5), and (8).




                                           -9-
J-S64016-15



Pa.R.A.P. 1925(a)(2)(i) and (b) for each child.4 On August 5, 2015, the trial

court filed its Pa.R.A.P. 1925(a) opinion.

       Father raises two issues for our review:

       1. Was there sufficient evidence to establish the termination of
          Father’s parental rights?

       2. Was the termination of Father’s parental rights proper,
          without the consideration of an Interstate Compact?

Father’s Brief at 4.

       Our standard of review in termination of parental rights cases is as

follows:

       In an appeal from an order terminating parental rights, our
       scope of review is comprehensive: we consider all the evidence
       presented as well as the trial court’s factual findings and legal
       conclusions. However, our standard of review is narrow: we will
       reverse the trial court’s order only if we conclude that the trial
       court abused its discretion, made an error of law, or lacked
       competent evidence to support its findings. The trial judge’s
       decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       Further, we have stated:

       Where the hearing court’s findings are supported by competent
       evidence of record, we must affirm the hearing court even
       though the record could support an opposite result.

       We are bound by the findings of the trial court which have
       adequate support in the record so long as the findings do not
       evidence capricious disregard for competent and credible
____________________________________________


4
     By order dated July 29, 2015, this Court sua sponte consolidated the
appeals.



                                          - 10 -
J-S64016-15


      evidence. The trial court is free to believe all, part, or none of
      the evidence presented, and is likewise free to make all
      credibility determinations and resolve conflicts in the evidence.
      Though we are not bound by the trial court’s inferences and
      deductions, we may reject its conclusions only if they involve
      errors of law or are clearly unreasonable in light of the trial
      court’s sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

      It is well-settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by clear and convincing

evidence, which requires evidence that is “so clear, direct, weighty, and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” In re T.F., 847
A.2d 738, 742 (Pa. Super. 2004).

      The trial court terminated Father’s parental rights pursuant to 23

Pa.C.S.A. § 2511, which states, in pertinent part, as follows:

      (a) General rule. – The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions
         and causes of the incapacity, abuse, neglect or refusal
         cannot or will not be remedied by the parent.

                                   *   *   *



                                    - 11 -
J-S64016-15


        (5) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency for a period of at least six months, the
        conditions which led to the removal or placement of the
        child continue to exist, the parent cannot or will not
        remedy those conditions within a reasonable period of
        time, the services or assistance reasonably available to the
        parent are not likely to remedy the conditions which led to
        the removal or placement of the child within a reasonable
        period of time and termination of the parental rights would
        best serve the needs and welfare of the child.

                                  *   *   *

        (8) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency, 12 months or more have elapsed from the date
        of removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                  *   *   *

     (b) Other considerations. – The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     The trial court found grounds to terminate Father’s parental rights

pursuant to sections 2511(a)(1), (2), (5), (8), and (b). However, this Court

only needs to agree with the trial court’s conclusions with regard to one

subsection of 23 Pa.C.S.A. § 2511(a), in addition to section 2511(b), in

                                    - 12 -
J-S64016-15



order to affirm the termination of parental rights. See In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (en banc).         Termination is a two-step

process, in which a trial court first must determine if the grounds under

subsection (a) are met, and then it must consider subsection (b). See In re

Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc). The

focus in terminating parental rights under section 2511(a) is upon the

parent, while section 2511(b) focuses upon the child. Id. at 1008.     None of

Father’s arguments in his brief challenge the trial court’s findings regarding

Children’s best interest pursuant to subsection (b), so we focus solely upon

subsection (a).

      Because we need only find that there was clear and convincing

evidence as to one subsection of 2511(a), we examine section 2511(a)(2).

      The grounds for termination of parental rights under Section
      2511(a)(2), due to parental incapacity that cannot be remedied,
      are not limited to affirmative misconduct; to the contrary those
      grounds may include acts of refusal as well as incapacity to
      perform parental duties. In re A.L.D., 797 A.2d 326, 337 (Pa.
      Super. 2002).      Nevertheless, parents are required to make
      diligent efforts towards the reasonably prompt assumption of full
      parental responsibilities.     Id. at 340.     A parent’s vow to
      cooperate, after a long period of uncooperativeness regarding
      the necessity or availability of services, may properly be rejected
      as untimely or disingenuous. Id.

      The fundamental test in termination of parental rights under
      Section 2511(a)(2) was long ago stated in the case of In re
      Geiger, 331 A.2d 172 (Pa. 1975). There the Pennsylvania
      Supreme Court announced that under what is now Section
      2511(a)(2), “the petitioner for involuntary termination must
      prove (1) repeated and continued incapacity, abuse, neglect or
      refusal; (2) that such incapacity, abuse, neglect or refusal
      caused the child to be without essential parental care, control or


                                    - 13 -
J-S64016-15


      subsistence; and (3) that the causes of the incapacity, abuse,
      neglect or refusal cannot or will not be remedied.” In Interest
      of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998).

In re Adoption of K.J., 936 A.2d 1128, 1132-33 (Pa. Super. 2007)

(citation modified).

      In the case of an incarcerated parent, the fact of incarceration
      alone does not provide sufficient grounds for the termination of
      parental rights. Likewise, a parent’s incarceration does not
      preclude termination of parental rights if the incarcerated parent
      fails to utilize given resources and to take affirmative steps to
      support a parent-child relationship. In re D.J.S., 737 A.2d 283
      (Pa. Super. 1999). As such, a parent’s responsibilities are not
      tolled during incarceration. In re B., N.M., 856 A.2d 847, 855
      (Pa. Super. 2004). “Parental rights are not preserved by waiting
      for a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.”          Id.    “[A] parent’s basic
      constitutional right to the custody and rearing of his . . . child is
      converted, upon the failure to fulfill . . . parental duties, to the
      child’s right to have proper parenting and fulfillment of his or her
      potential in a permanent, healthy, safe environment.” Id. at
      856.

Id. at 1133 (some citations modified; other citations omitted). Further,

      we must inquire whether the parent has utilized those resources
      at his or her command while in prison to continue and pursue a
      close relationship with the child or children. An incarcerated
      parent desiring to retain parental rights must exert him- or
      herself to take and maintain a place of importance in the child's
      life.

In re R.I.S., 36 A.3d 567, 573 (Pa. 2011) (citation omitted).

      Father argues that he made efforts to be involved in Children’s lives.

Father claims that he attended visitation through CYS and sent cards and

gifts to Children while they were in foster care. Father contends that CYS


                                     - 14 -
J-S64016-15



should have done more to provide him with services and to reunite him with

Children. Father’s Brief at 8-12.

      The trial court found that Father may wish to become involved in

Children’s lives, but that he has made minimal or no attempt to actually

maintain contact with Children.       The trial court found Ms. Babcock’s

testimony that Father had a minimal amount of visitation prior to his

incarceration to be credible. Similarly, Father has made “little or no effort”

to see Children since his release from jail.    T.C.O. at 14.   The trial court

found that Father’s mother “has been the driving force behind any contact

with the Children and that Father has expended virtually no effort in

attempting to visit or contact the Children.” Id. at 15.

      The evidence supports the trial court’s conclusions. Here, the evidence

demonstrates that Father has refused to parent Children, causing them to be

without parental care, and that the situation is unlikely to be remedied.

Father has not seen Children since June 2014. The evidence supports the

finding that he had only three visits with Children before he was

incarcerated.   Ms. Babcock testified that, at those visits, Father seemed

disinterested and was disengaged from Children.            Notes of Testimony

(“N.T.), 5/20/2015, at 52.    Although Father may have had Children’s best

interests in mind in refusing to have visitation with them at the jail, there is

no evidence that Father took any steps to maintain contact with Children by

other means, with the exception of two cards purportedly sent by Father.




                                     - 15 -
J-S64016-15



      Father did not exert himself in attempting to maintain a relationship

with Children.    The cards and letters to Children mainly were sent by

Father’s mother in Indiana. When Father was released from jail, he made no

attempts to contact CYS or to establish visitation. Father admitted that he

had not asked for telephone contact with Children, that he had not asked

CYS how Children were doing, and that he never signed the releases that

CYS had requested.       Id. at 92-93.     Father admitted that any efforts to

establish visitation were made by his mother and not by him.          Id. at 94.

Father simply has shown no interest in acting as a parent for Children until

the day of the termination hearing.        The record supports the trial court’s

conclusion that Father has refused to parent Children and that the situation

is unlikely to change.      Therefore, the trial court did not err in terminating

Father’s parental rights.

      Father next asserts that the trial court erred in terminating his

parental rights without CYS considering an interstate compact. Father notes

that the Interstate Placement of Children Act, 62 P.S. § 746 et seq.,

provides for placement of children in different states. Father asserts that an

interstate compact would have permitted Children to be placed with him in

Indiana.   Father contends that it was error for the court to terminate his

parental rights when CYS did not first consider an interstate compact.

Father’s Brief at 12-13.

      First, we note that Father has not provided, and we have not found,

any authority that requires CYS to consider or pursue an interstate compact

                                       - 16 -
J-S64016-15



prior to filing to terminate parental rights.      Additionally, there is authority

suggesting that an interstate compact is not applicable to this situation.5

Second, if the Act applies, the evidence clearly demonstrates that Father

never sought visitation with Children in Indiana.          Had Father requested

visitation or had pursued any of the various preliminary requirements for an

interstate compact6 and CYS refused to cooperate, the outcome might be

different. However, Father took no steps to seek visitation or even maintain

contact with Children. Finally, given Father’s lack of cooperation with CYS

and his failure to complete his Family Service Plan goals, it is extremely

unlikely that a court would have found Father to be an appropriate

placement for Children. Given all these factors, it was not error for the trial

court to terminate Father’s parental rights even when CYS did not explore an

interstate compact.

       Order affirmed.




____________________________________________


5
       62 P.S. § 752 provides that the Act does not apply to a parent who
“receives or brings a child into this Commonwealth for the purpose of giving
him a home in the relative’s own family.” There is no case law interpreting
whether this also applies when the child would leave the Commonwealth as
in this case. However, there is at least persuasive authority that the Act
would not apply. See McComb v. Wambaugh, 934 F.2d 474, 481 (3d Cir.
1991) (“The Compact does not apply to parental placements.”).

6
       See 62 P.S. § 761 (listing notice requirements).



                                          - 17 -
J-S64016-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/2/2015




                          - 18 -